reported the evidence to have been that Toomer's attorney applied to the defendant for satisfaction for some certificates he had received of the plaintiff soon after the war, who answered, "I have credited him in my account with the value of the certificates. If he will meet me at New Bern, I will settle with him"; and he further reported that McCAY, J., and himself took time at the last term to consider of the motion for a new trial, and after the term had both agreed that a new trial should be granted; and he was now of opinion the verdict should be set aside and a new trial granted.